Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York State Department of Correctional Services, dated July 11, 1997, which affirmed the decision of a Hearing Officer, dated May 15, 1997, made after an administrative hearing, finding the petitioner guilty of violating an institutional rule, and imposing a penalty.
Adjudged that the determination is confirmed and the proceeding is dismissed, on the merits, with costs.
The record contains substantial evidence to support the determination of the Commissioner of the New York State Department of Correctional Services that the petitioner, an inmate at the Fishkill State Correctional facility, violated an *618institutional rule by being in possession of a weapon (see, CPLR 7803 [4]; Matter of Boyd v Constantine, 81 NY2d 189, 196; Matter of Ekinci v New York State Dept, of Social Servs., 205 AD2d 622; Matter ofKoh v Perales, 173 AD2d 477, 478).
The petitioner’s remaining contentions are unpreserved for our review (see, Horton v Smith, 51 NY2d 798; Matter of Baker v Chief of N. Y. City Tr. Police Dept., 232 AD2d 632), and, in any event, do not provide a basis for sustaining the petition. S. Miller, J. P., Sullivan, Friedmann and Luciano, JJ., concur.